Martin, J.
Only two questions are presented on this appeal which bear-upon the plaintiff’s right of recovery, which are: (1) Were the statements contained in the application upon which the certificate in suit was issued, as-to the health of the deceased, untrue? (2) Was there a valid settlement of the plaintiff’s claim? Upon the first question much evidence was given on the trial. The evidence introduced by the defendant tended to show that when such certificate was obtained, and when the application therefor was-made, the decedent was, and for a considerable time prior thereto had been, afflicted with diabetes, which he well knew, and that this disease was the-cause of his death. On the other hand, the evidence introduced by the plaintiff was to the effect that the decedent never had diabetes, and that his death was not the result of that disease. Upon this question there was a direct conflict in the evidence. The question was submitted to the jury by a charge-in which the court very fully and fairly presented the evidence bearing upon it, and to which no exception was taken. It is a general rule that a new trial, will not be granted on the ground that the verdict is against the weight of evidence, where the testimony is contradictory. It is only where the verdict .is so clearly against the weight of evidence as to furnish proof that the jury were influenced by passion, prejudice, or mistake that it should be set aside. It is not enough that the court would have reached a different conclusion. From a careful study of the evidence, we are satisfied that the verdict was-not so clearly against the weight of evidence upon this question as to justify a reversal of the judgment.
This leaves for consideration on this branch of the case the question as to-the validity of the settlement between the parties. After the plaintiff’s claim had matured the secretary of the defendant had an interview wúth her husband, and subsequently with her, which resulted in his paying her the sum off $500, in her giving a receipt in full for her claim under this certificate, and, *235in his taking the certificate issued by the defendant. The effect of this receipt is sought to be overcome by evidence that it was obtained by threats that the defendant would cause the arrest of plaintiff’s husband for obtaining such certificate by false pretenses, unless she signed such receipt. The evidence given on the part of the plaintiff was to the effect that the defendant’s secretary, who obtained this receipt, stated to the plaintiff that her husband had been guilty of a crime, and, unless she signed the receipt he would be arrested; and that she would not have signed such receipt except for such threats. The defendant’s evidence was to the effect that no such threats were made. This question was submitted to the jury, and the court charged: “It is only when the will is coerced by threats that she can be said to have been intimidated so as to amount to fraud and relieve her from the consequence of her act. In the language of the authorities, her will must have been constrained and overpowered by the threat of arrest, or whatever form the intimidation that is attempted tobe practiced maybe.” Upon the evidence, and under these instructions, the jury found in favor of the plaintiff. The question whether this receipt was obtained by duress was a question of fact, and properly submitted to the jury. Dunham v. Griswold, 100 N Y. 224, 3 N. E. Rep. 76. We think the evidence was sufficient to justify the finding of the jury upon this question, and that the verdict should be upheld. This conclusion is sustained by the principle of the following authorities: Eadie v. Slimmon, 26 N. Y. 9; Haynes v. Rudd, 30 Hun, 237, 102 N. Y. 372, 7 N. E. Rep. 287; Fisher v. Bishop, 36 Hun, 112, 108 N. Y. 25, 15 N. E. Rep. 331; Schoener v. Lissauer, 107 N. Y. 111, 13 N. E. Rep. 741.
The appellant also contends that the amount of the recovery was excessive; that by virtue of its by-laws, made subsequent to the issuing of the certificate in suit, the plaintiff should have received only five-sixths of the amount of the verdict rendered, which was for the amount of one full assessment. On the motion for a new trial herein the learned trial judge thoroughly examined this question, and delivered a full and exhaustive opinion thereon, in which we concur. We think his conclusion, that the plaintiff was entitled to recover the amount of one full assessment, instead of five-sixths of that amount, was correct.
On the trial Dr. Stowell, the son-in-iaw of the decedent and the husband of the plaintiff, who was called as a witness for the plaintiff, was permitted to testify as to what occurred between the decedent and Dr. Wolcott. This evidence was objected to upon the ground “that the witness was incompetent, under section 834.”1 The court thereupon held that, as it did not appear that the witness was the physician of the decedent at that time or that he went there for the purpose of being enabled to prescribe for him, he could not exclude the evidence. To this ruling the defendant excepted. The witness testified positively that he was not there in his capacity as a physician, and the evidence was sufficient to sustain the conclusion of the court that the witness was not there in his professional capacity. “When a party seeks to exclude evidence under this section, the burden is upon him to bring the case within its purview. He must make it appear, if it does not otherwise appear, that the information which he seeks to exclude was such as the witness acquired in attending the patient in a professional capacity, not only, but he must also show that it was such as was necessary to enable him to act in that capacity.” People v. Schuyler, 106 N. Y. 298, 304, 12 N. E. Rep. 783; Edington v. Insurance Co., 77 N. Y. 564. We do not think that this exception was well taken.
We have examined all the other exceptions of the defendant to the admission or rejection of evidence to which our attention has been called even in *236the most general manner, and have found none that seem to require special consideration, or would justify a reversal of the judgment herein. Judgment and order affirmed, with costs.
Hardin, P. J., concurs.

 This section prohibits physicians from disclosing information obtained while attending a patient in a professional capacity.